DETAILED ACTION
Status of Claims:
Claims 1 – 14 and 31 – 39 are pending. 
Claims 15 – 30 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 and 31 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 11,121,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations.
Pending Application (17/465,545)
U.S. Patent (11,121,995)

1. A computer implemented method comprising:
4. The method of claim 1, wherein the second electronic communication system derives an action to be carried out from the decrypted encoded data, and wherein the second electronic communication system carries out the action.

5. The method of claim 4, comprising receiving an indication to associate the action with the first email message, and generating the first email message including the encoded data identifying the action.

6. The method of claim 4, wherein the action to be carried out comprises executing, in a stateless manner, a command that is identified uniquely by the encoded data and a context in which the action is to be carried out. 

11. The method of claim 1, wherein the first electronic communication system or the second electronic communication system comprises an email client or an email server.
sending, via a first electronic communication system, a first email message addressed to an entity, the first email message containing a Message-ID field in a message header of the first email message, the Message-ID field containing encoded data that identifies an action to be carried out by a second electronic communication system different than the first electronic communication system, wherein the action to be carried out comprises executing, in a stateless manner by the second electronic communication system using only the encoded data and no additional data, a command that is identified uniquely by the encoded data, and the encoded data identifies a context in which the action is to be carried out, wherein the second electronic communication system comprises an email client or an email server, wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message;

generating, via the second electronic communication system, a second email message containing an In-Reply-To field in a message header of the second email message, the In-Reply-To field containing the encoded data that identifies the action to be carried out by the second electronic communication system, wherein generating the second email message comprises automatically transferring the encoded data from the Message ID field of the message header of the first email message into the In-Reply-To field of the message header of the second email message regardless of input from a user associated with the second electronic communication system;

receiving, via the first electronic communication system or a third electronic communication system, the second email message from the second electronic communication system;

extracting, via the first electronic communication system or the third electronic communication system, the encoded data that identifies the action to be carried out by the second electronic communication system from the In-Reply-To field in a message header of the second email message; and
7. The method of claim 4, wherein the action to be carried out comprises altering a characteristic of the second email based on the data.

8. The method of claim 4, wherein the action to be carried out comprises sending a third email based on the encoded data.

9. The method of claim 4, wherein the action to be carried out by the second electronic communication system was defined based on input received from a user, and the content of the first email message was defined based on input received from the user.
carrying out the action based on the encoded data extracted from the second email message, wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “wherein the second electronic communication system is the same as the first electronic communication system” where it is unclear what the invention is trying to claim by stating that the first and second electronic communication systems are the same. Independent claim 1 points out two distinct electronic communication systems by labeling a first electronic communication system and a second electronic communication system, however dependent claim 2 states that the systems are the same system which renders the claim indefinite. Also, it is unclear why the two systems are considered to be the same. 
	Claim 3 recites the limitation “wherein the second electronic communication system is an electronic communication system other than the first electronic communication system” where it is unclear what the claim language is trying to claim. Independent claim 1 points out two distinct electronic communication systems by labeling a first electronic communication system and a second electronic communication system, hence it is difficult to determine what the applicant means by the second electronic communication system being an electronic communication system other than the first electronic communication system, which renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 10 – 14, 31 – 32, and 36 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over LeVasseur (US 9401900) and in view of Howe (US 88).

As per claim 1, LeVasseur discloses a computer implemented method comprising: 
	at a first electronic communication system, transmitting a first email message (The eMail2 client plug-in receives the content for an introductory message from eMail2 service, and then sends the introductory message through e-mail1 to the recipient, via the sender's SMTP server, See Col. 25, Lines 30 - 56) that includes a Message-ID field including encoded data relating to information in the first email message, wherein the encoded data is encrypted so that the encoded data is only interpretable by one or more authorized recipients (The eMail2 service, which may be hosted by a third-party eMail2 service provider, stores the eMail2 message content in an encrypted state in the data layer (encoded encrypted data) … In the preferred embodiment, an eMail2 message that contains a public message to "All" and multiple private messages to individual recipients is divided such that each private message is a separate sub-message (with its own message ID). Only the designated recipients (authorized recipients) are able to retrieve their private messages through their unique access message, See Col. 25, Line 58 – Col. 26, Line 9), and 
	at a second electronic communication system, receiving a second email message that includes (a reply) … containing the encrypted encoded data from the first email message (If Message B is a reply to Message A, then Message B will contain both a Message ID that uniquely identifies it as a message, as well as a Parent Message ID that links it to Message A, See Col. 18, Lines 45 - 48) and, when the second electronic communication system is associated with an authorized recipient (All message contents and attachments are stored encrypted, certified and available for later retrieval, in their original condition, by any authorized user, See Col. 15, Lines 3 - 9), decrypting the encrypted encoded data to extract the encoded data and processing the second email message based on the encoded data (The eMail2 client plug-in is responsible for eMail2 functionality such as authentication to the eMail2 service and encryption and decryption of each locally stored eMail2 message, See Col. 24, Lines 61 - 67).

	LeVasseur however does not expressly disclose:
	An email message that includes an In-Reply-To field.

	Howe discloses:
	… (email message that includes) an In-Reply-To field (When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43) …

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Howe’s teaching of an In-Reply-To field, along with receiving a second email message as a reply that includes encrypted encoded data from the first email message to improve Howe’s system. Both LeVasseur and Howe disclose email systems that incorporate encrypted data. Howe’s system includes an In-Reply-To header containing the original Message-ID from the sender's email. The combination is an improvement upon the existing system because a second email message can be received as a reply that includes encrypted encoded data from the first email message, as taught by LeVasseur, where the reply can further include an In-Reply-To field containing encoded data, as taught by Howe, to allow email messages to be transmitted and received securely by an authorized user.

As per claim 2, the method of claim 1, wherein the second electronic communication system is the same as the first electronic communication system (LeVasseur, Each recipient can reply in the same secure fashion to any recipients originally included in a given sub-message and may add new recipients (See FIG. 8) subject to the forwarding controls put in place by the sender, See Col. 13, Lines 28 – 45 / A reply can be received by the sender which would cause the second electronic communication system to be the same as the first electronic communication system).  

As per claim 3, the method of claim 1, wherein the second electronic communication system is an electronic communication system other than the first electronic Page 2 of 8Appl. No. 17/465,545Amdt. dated February 3, 2022communication system (LeVasseur, Each recipient can reply in the same secure fashion to any recipients originally included in a given sub-message and may add new recipients (See FIG. 8) subject to the forwarding controls put in place by the sender, See Col. 13, Lines 28 – 45 / A reply can be received by a user other than the sender which would cause the second electronic communication system to be a system other than the first electronic communication system).  

As per claim 4, the method of claim 1, wherein the second electronic communication system derives an action to be carried out from the decrypted encoded data, and wherein the second electronic communication system carries out the action (LeVasseur, In one embodiment, the access message exists as an e-mail message in the recipient's inbox, and may replace the introductory message automatically when the eMail2 client plug-in is installed … users can not only view metadata, but may also be able to retrieve or perform other actions with the eMail2 messages, such as replying, forwarding, downloading attachments, and so forth, See Col. 13, Lines 12 – 26).  
As per claim 10, the method of claim 9, wherein the message header further comprises security features associating the data with the user (Howe, EMEW formatted message ID includes security hash, See Paragraph 40).
	LaVasseur fails to teach wherein the message header further comprises security features associating the data with the user. In the same field of endeavor, Howe teaches including security hash in the message ID which is a part of the message header associated with the user. It would have been obvious before the effective filing date of the claimed invention to further modify LaVasseur to include Howe’s teaching of a message header comprising security features associating the data with the user, to allow encrypted data to be sent via email messages.
As per claim 11, the method of claim 1, wherein the first electronic communication system or the second electronic communication system comprises an email client or an email server (LeVasseur, The eMail2 client plug-in communicates over a network, such as the Internet, with a service referred to as the eMail2 service. The eMail2 service may be implemented as a service system (one or more physical servers) that executes associated service code, See Col. 9, lines 52 - 62).  
As per claim 12, the method of claim 1, further comprising identifying a third email message previously sent or received by the first electronic communication system, and associating the third email message with at least one of the first email message or the second email message (LeVasseur, Message IDs and Parent Message IDs are embedded in eMail2 messages when they are created. A Message ID is the unique identifier for an eMail2 message, and enables several of the extended features that eMail2 offers. Every eMail2 message has a Message ID, and messages that are replies or forwards (derivative messages) contain Parent Message IDs that identify them as members of a specific eMail2 conversation (or thread), Col. 18, Lines 37 – 44 / the third email is associated with the first or the second email message based on the Message ID where the first or second email message may contain the Parent Message IDs).
As per claim 13, the method of claim 1, wherein the encoded data further includes information that encodes one or more portions of the first email message, the one or more portions including at least one portion of a subject header field of the first email message, or at least one portion of a body of the first email message (LeVasseur, Preferably, the body of the message is stored as an encrypted XML file. Included in this encrypted file is the message header information, containing header elements such as recipients “To,” “CC,” “BCC,” “From,” “Subject,” etc., and their corresponding values, Col. 39, Lines 35 - 41).
As per claim 14, the method of claim 13, wherein the information that encodes one or more portions of the first email message comprises a result of a hash function applied to the one or more portions (Howe, EMEW formatted message ID includes security hash, See Paragraph 40).

	LaVasseur fails to teach wherein the information that encodes one or more portions of the first email message comprises a result of a hash function applied to the one or more portions. In the same field of endeavor, Howe teaches including security hash in the message ID which encodes a portion of an email message. It would have been obvious before the effective filing date of the claimed invention to further modify LaVasseur to include Howe’s teaching of a hash function applied to the one or more portions of an email message, to allow encrypted data to be sent via email messages.

As per claim 31, LeVasseur discloses an electronic communication system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
	transmitting a first email message (The eMail2 client plug-in receives the content for an introductory message from eMail2 service, and then sends the introductory message through e-mail1 to the recipient, via the sender's SMTP server, See Col. 25, Lines 30 - 56) that includes a Message-ID field including first encoded data relating to information in the first email message, wherein the first encoded data is encrypted so that the first encoded data is only interpretable by one or more authorized recipients (The eMail2 service, which may be hosted by a third-party eMail2 service provider, stores the eMail2 message content in an encrypted state in the data layer (encoded encrypted data) … In the preferred embodiment, an eMail2 message that contains a public message to "All" and multiple private messages to individual recipients is divided such that each private message is a separate sub-message (with its own message ID). Only the designated recipients (authorized recipients) are able to retrieve their private messages through their unique access message, See Col. 25, Line 58 – Col. 26, Line 9), and 
	receiving a second email message that includes (a reply) … containing encrypted encoded data from another email message (If Message B is a reply to Message A, then Message B will contain both a Message ID that uniquely identifies it as a message, as well as a Parent Message ID that links it to Message A, See Col. 18, Lines 45 - 48) and, when the second electronic Page 4 of 8Appl. No. 17/465,545 Amdt. dated February 3, 2022communication system is associated with an authorized recipient of the second email message (All message contents and attachments are stored encrypted, certified and available for later retrieval, in their original condition, by any authorized user, See Col. 15, Lines 3 - 9), decrypting the encrypted encoded data to extract second encoded data and processing the second email message based on the second encoded data (The eMail2 client plug-in is responsible for eMail2 functionality such as authentication to the eMail2 service and encryption and decryption of each locally stored eMail2 message, See Col. 24, Lines 61 - 67).  

	LeVasseur however does not expressly disclose:
	An email message that includes an In-Reply-To field.

	Howe discloses:
	… (email message that includes) an In-Reply-To field (When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43) …

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Howe’s teaching of an In-Reply-To field, along with receiving a second email message as a reply that includes encrypted encoded data from the first email message to improve Howe’s system. Both LeVasseur and Howe disclose email systems that incorporate encrypted data. Howe’s system includes an In-Reply-To header containing the original Message-ID from the sender's email. The combination is an improvement upon the existing system because a second email message can be received as a reply that includes encrypted encoded data from the first email message, as taught by LeVasseur, where the reply can further include an In-Reply-To field containing encoded data, as taught by Howe, to allow email messages to be transmitted and received securely by an authorized user.

As per claim 32, the system of claim 31, wherein the electronic communication system derives an action to be carried out from the second encoded data, and wherein the electronic communication system carries out the action (LeVasseur, In one embodiment, the access message exists as an e-mail message in the recipient's inbox, and may replace the introductory message automatically when the eMail2 client plug-in is installed … users can not only view metadata, but may also be able to retrieve or perform other actions with the eMail2 messages, such as replying, forwarding, downloading attachments, and so forth, See Col. 13, Lines 12 – 26).  

As per claim 36, the system of claim 35, wherein the message header further comprises security features associating the data with the user (Howe, EMEW formatted message ID includes security hash, See Paragraph 40).

As per claim 37, the system of claim 31, wherein the electronic communication system comprises an email client or an email server (LeVasseur, The eMail2 client plug-in communicates over a network, such as the Internet, with a service referred to as the eMail2 service. The eMail2 service may be implemented as a service system (one or more physical servers) that executes associated service code, See Col. 9, lines 52 - 62).  

As per claim 38, the system of claim 31, wherein at least one of the first encoded data or second encoded data includes information that encodes one or more portions of the email message, the one or more portions including at least one portion of a subject header field of the email message, or at least one portion of a body of the email message (LeVasseur, Preferably, the body of the message is stored as an encrypted XML file. Included in this encrypted file is the message header information, containing header elements such as recipients “To,” “CC,” “BCC,” “From,” “Subject,” etc., and their corresponding values, Col. 39, Lines 35 - 41).

As per claim 39, the system of claim 38, wherein the information that encodes one or more portions of the email message comprises a result of a hash function applied to the one or more portions (Howe, EMEW formatted message ID includes security hash, See Paragraph 40).

Allowable Subject Matter
Claims 5 – 9 and 33 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458